Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2007

In Re: Ossie Trader
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1336




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Ossie Trader " (2007). 2007 Decisions. Paper 1268.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1268


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-166                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1336
                                   ________________

                         IN RE: OSSIE ROBERT TRADER,
                                          Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Crim. No. 94-cr-00534-2)
                     _____________________________________

                    Submitted Under Rule 21, Fed. R. App. P.
                                 March 22, 2007
            BEFORE: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES
                           (Filed: April 17, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Ossie Robert Trader, a federal inmate, petitions for a writ of mandamus

pursuant to 28 U.S.C. § 1651 requiring the District Judge to act on his Motion to Dismiss

for Violations of the Speedy Trial Act, which he filed in the District Court in March of

1995.

              Mandamus is a drastic remedy granted only in extraordinary cases. See In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). The petitioner must


                                             1
establish that she has “no other adequate means” to obtain relief and that she has a “clear

and indisputable” right to issuance of the writ, and the reviewing court must determine

that the writ is appropriate under the circumstances. Id. at 378-79.

              This is Trader’s second attempt to revive his Speedy Trial Act claims by

petitioning for a writ of mandamus. On January 3, 2006, we denied his first petition

because his Motion to Dismiss had been terminated upon entry of his guilty plea and was

no longer pending. See C.A. No. 05-5225. In the instant petition, Trader asserts that the

United States Supreme Court’s decision in Zedner v. United States, 126 S. Ct. 1976

(2006), should be applied to invalidate retroactively the termination of his Motion to

Dismiss. This is a misreading of Zedner, which did nothing to undermine the validity of

Trader’s guilty plea or the termination of his Motion to Dismiss, and in any event, a

mandamus petition would not be an appropriate method for raising such a claim.

Accordingly, the petition for a writ of mandamus is denied.1




   1
    Petitioner’s “Motion pursuant to Rule 28(j) of the Federal Rules of Appellate
Procedure Citation of Supplemental Authorities” is granted.

                                          2